This is an appeal in the matter of a writ of habeas corpus wherein the district judge of Dallas County remanded the relator to the custody of the sheriff of Hopkins and Hunt Counties, in the event he failed to give bond in the sum of $750.00, to answer a charge of felony swinding, he being so charged under a valid and legal complaint issued out of the justice of the peace court of precinct No. 1 of said Hopkins County, and he being held under a valid and legal warrant from said court; and also in the event that he failed to enter into good and sufficient bonds in the sums of $250.00 in each of two cases under a valid and legal complaint filed in the justice of the peace court of precinct No. 1, Hunt County, charging misdemeanor swindling, and he being held under a valid and legal warrant from said court.
There are no briefs filed herein, and no statement of facts in the record. *Page 377 
Upon the basis of the facts shown herein, this judgment is affirmed.